               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Matthew A. Smith,

                       Plaintiff,     Case No. 19-11364

v.                                    Judith E. Levy
                                      United States District Judge
Dominos Pizza,
                                      Mag. Judge Anthony P. Patti
                       Defendant.

________________________________/

       OPINION AND ORDER GRANTING APPLICATION TO
      PROCEED WITHOUT PREPAYING FEES OR COSTS [2],
     DENYING MOTION TO STAY [3], AND DISMISSING CASE
                   WITHOUT PREJUDICE

      Plaintiff Matthew Smith brings claims under the Americans with

Disability Act (“ADA”) and Title VII based on defendant Dominos Pizza’s

failure to accommodate his disability and for harassment in the

workplace. Smith also alludes to additional state law claims in his

complaint and a subsequent affidavit he filed with the Court.

      Smith requests permission to proceed without prepaying fees or

costs (in forma pauperis). (Dkt. 2.) The in forma pauperis statute, 28

U.S.C. § 1915(a)(1) states: “any court of the United States may authorize
the commencement . . . of any suit, action or proceeding . . . without

prepayment of fees . . . by a person who submits an affidavit that includes

a statement . . . that the person is unable to pay such fees.” Smith’s

application to proceed without prepaying fees indicates he currently has

no earnings and few assets. The Court therefore grants his application to

proceed in forma pauperis.

      But the in forma pauperis statute continues. It mandates dismissal

of a case brought in forma pauperis “at any time if the court determines

that . . . the action or appeal . . . fails to state a claim on which relief may

be granted.” 28 U.S.C. § 1915(e)(2). Smith’s complaint fails to state a

claim at this time and is therefore dismissed.

      “An employee may not file a suit under the ADA if he or she does

not possess a right-to-sue letter from the EEOC because he or she has

not exhausted his or her remedies.” Parry v. Mohawk Motors of Mich.,

Inc., 236 F.3d 299, 309 (6th Cir. 2000) (citing 42 U.S.C. § 2000e-5(f)(1);

42 U.S.C. § 12117(a) (procedures from § 2000e-5 apply to ADA claims)).

The same is true for a claim under Title VII. Mayers v. Sedgwick Claims

Mgmt. Servs., 101 Fed. App’x 591, 593 (6th Cir. 2004) (“Before filing a

Title VII claim, a plaintiff must receive a right-to-sue letter from the


                                       2
Equal Employment Opportunity Commission (EEOC) and then file suit

within ninety days after receiving the right-to-sue letter.” (citing 42

U.S.C. § 2000e-5(e) and (f)). Smith represents to the Court that he filed a

timely charge with the EEOC. But he indicates he has not yet received

his right-to-sue letter. (Dkt. 1 at 5.) He must wait until he has received

the right-to-sue letter before bringing his case in federal court. The ADA

and Title VII claims are premature and are therefore dismissed.

     To the extent Smith alludes to various state law claims, they are

insufficiently pleaded. First, he checks the box for “Other federal law”

and indicates negligence. He alleges “[t]here was Negligent Hiring and

Retention . . . [and] Negligent Training.” (Dkt. 1 at 7.) In a separate

affidavit, he also indicates he may be intending to bring a claim of

intentional infliction of emotional distress (“IIED”).

     To state a claim upon which relief can be granted, plaintiff must

plausibly plead the elements of the claims asserted. Negligence and

negligent hiring are state law claims. In addition to pleading the

elements of negligence, a claim of negligent hiring, retention, or

supervision requires a showing that “the employer . . . [brought] an

employee into contact with a member of the public despite knowledge


                                     3
that doing so was likely to end poorly.” Mueller v. Brannigan Bros. Rests.

& Taverns LLC, 323 Mich. App. 566, 574 (2018) (citing Hersh v. Kentfield

Builders, Inc., 385 Mich. 410, 417 (1971)). This requires the employers

“actual or constructive knowledge” of previous wrongs of the employee.

Id. at 575.1 And IIED, also a state law claim, requires a plaintiff to

demonstrate “(1) extreme and outrageous conduct, (2) intent or

recklessness, (3) causation, and (4) severe emotional distress.” Graham

v. Ford, 237 Mich. App. 670, 674 (1999).

      Here, Smith has not provided sufficient factual allegations

regarding defendant’s knowledge and the alleged negligent hiring,

retention, or training to state a claim under this theory. Moreover, if he

wishes to bring a claim of IIED he must do so in his complaint–rather

than a separate affidavit as he has done here–and must provide enough

factual allegations to plausibly set forth the elements cited above. His

current complaint does not state a claim under either theory and so must

be dismissed.




      1 A claim of negligent hiring or retention cannot be premised on the same
conduct as a workplace harassment claim. McClements v. Ford Motor Co., 473 Mich.
373, 382–83 (2005).
                                       4
     Finally, Smith filed a motion to stay his case for 120 days so that

he could “get [his] finances clear, attain counsel, and put [his] case

together.” (Dkt. 3.) Because the Court must dismiss the case under 28

U.S.C. § 1915(e)(2), this motion becomes moot and the Court need not

address it. However, this dismissal is without prejudice, which means

Smith is permitted to bring the case again. For his ADA and Title VII

claims, however, he must wait for a right-to-sue letter before filing a

federal case.

     Accordingly, the Court GRANTS Smith’s motion to proceed in

forma pauperis (Dkt. 2), DENIES his motion to stay (Dkt. 3) as moot,

and DISMISSES the case without prejudice.

     IT IS SO ORDERED.

Dated: May 16, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge

                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 16, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager
                                   5
